Less
than a week ago, in this same Hall, the President of the
Republic of Guatemala, Alfonso Portillo Cabrera,
addressed the Millennium Summit. On that occasion
the President underscored our commitment to the
purposes, principles and values of the Charter of the
United Nations, and presented a summary of our view
of the role of this universal Organization in the twenty-
first century. In closing, he stated:
“In the course of the general debate that will
begin in the General Assembly next week, we
will elaborate further on this vision and how it is
reflected in the efforts we are making
domestically.” (A/55/PV.3)
I am honoured and pleased to deliver what our
President promised.
I shall address two issues: first, our Government
programme and the implementation of the peace
agreements, and secondly, our position vis-à-vis some
of the items on the agenda for this session. Before
doing so, I wish to pay tribute to the Minister for
Foreign Affairs of Namibia, Mr. Theo-Ben Gurirab, for
his vigorous conduct of the last session, and
particularly for his resolute work in the preparation for
the Millennium Summit. We are pleased that
Guatemala had an opportunity to cooperate in this
undertaking.
I also wish to congratulate the President very
warmly on his election to preside over our debates. I
have no doubt that his recognized diplomatic and
political experience will enable us to obtain the best
results.
16

I begin with a few words on the peace process in
my country, to which the United Nations has made
such a significant contribution. December 1996 saw the
signing, following a protracted period of arduous
negotiations of Agreements that brought to an end four
decades of a fratricidal war that had tragic and lasting
consequences. Our political party was not a signatory.
However, during the electoral campaign it affirmed,
that it accepted the Agreements as a State commitment,
and President Portillo confirmed that in the speech he
made on taking office. Similarly, our Government is
fully committed to complying with the provisions of
the Agreements, and indeed to extend their scope to
incorporate new matters, such as democratizing access
to credit.
We value highly the presence in our country of
the United Nations Verification Mission in Guatemala,
and request the Assembly's cooperation for the
extension, in due course, of its mandate until the end of
2003.
It is important to note that the purpose of the
Peace Agreements coincides with our own Government
programme in many areas, such as unrestricted respect
for human rights; consolidation of a full, participatory
democracy; subordination of the armed forces to the
civil power; development of a multi-ethnic,
multicultural and multilingual society; strengthening
and modernization of the justice system; reform of the
State; and, above all, an adequate response to the
unsatisfied demands of the majority of Guatemalans for
more and better social services, adequate incomes,
better-paid jobs and equality of opportunity. In other
words, the Peace Agreements constitute a suitable
frame of reference for the programme of our
Government, which aims not only to fulfil, but to
improve on them.
Our economic and social programmes for the
period 2000-2004 fit within this frame of reference, as
does the political covenant, which seeks to increase the
participation of all sections of civil society in the
public policy decision-making process. These
programmes also seek to reconcile the difficult
economic situation that we face with our commitment
to carry forward a vigorous process of economic
expansion for the benefit of all Guatemalans — above
all, the neediest. We are, in other words, grappling with
the classic dilemma of having to meet the requirements
of a macroeconomic adjustment while coping with the
imperative need to reactivate the economy.
At the centre of the national debate about how to
overcome this dilemma is a process of intersectoral
accommodation that we call the “fiscal covenant”,
which aims to fulfil one of the commitments in the
Peace Agreements, namely, raising the tax take in
Guatemala by 50 per cent between 1995 and 2000.
The arduous and lengthy negotiations that have
been conducted in this connection are about to come to
fruition with the adoption of a set of measures which,
once the commitment has been honoured — admittedly,
a couple of years late — will provide financial support
for implementing the other undertakings laid down in
the Peace Agreements.
We intend to establish the necessary bases so that
in the period 2001-2004 we may secure dynamic
growth of the economy, with the resulting generation of
decent, gainful productive employment together with
higher levels of savings and investment.
We shall invest in the future by according priority
to the work force, particularly in the areas of health and
education, including multilingual education.
We shall carry out new productive activities in
those areas where we feel that we have comparative
advantages to offer at the international level.
We shall stimulate the institutional environment
necessary to facilitate the efficient functioning of the
market through competition without privileges and the
competitiveness of enterprises, all within the
framework of absolute respect for labour law.
We shall devote special attention to combating
poverty, by decentralizing the public administration
and working closely with those who are to be the target
of our policies.
Now turning to our international relations, and
bearing in mind those issues dealt with at the
Millennium Summit, I wish to mention the significant
advance achieved in the process as we seek to resolve
our historic dispute with Belize. With full regard for
the principles of peaceful settlement of disputes
between or among States, we have reached a new stage
whereby dialogue has been chosen as the means to
settle differences. On 31 August, within the framework
of the regional body to which both States belong,
namely the Organization of American States (OAS), a
body of facilitators, appointed by each party, has been
set up. The facilitators enjoy full independence in the
performance of their duties. Their chief aim is to work
17

out and propose courses of action to advance the legal
resolution of the dispute. These are significant steps
towards creating a peaceful environment, the adoption
of confidence-building measures and a future-oriented
or forward-looking outlook.
Similarly, we ratify, our deep commitment to
supporting Central American integration, as well as our
commitment to the rest of Latin America and the
Caribbean. Our Government has taken important
initiatives in the area of regional and subregional
integration. Evidence of this is the tripartite declaration
adopted last May by Guatemala, El Salvador and
Nicaragua in order to give fresh impetus to Central
American integration.
The question of migrations is also an important
branch of our international relations, one where
Guatemala bases its policy on the principle that
whatever the legal status of migrants may be, they are
human beings fully entitled to rights under the law and,
as such, capable of invoking the full range of human
rights. Evidence of this is the fact that during his visit
to the United Nations in connection with the
Millennium Summit, the President of the Republic,
signed the International Convention on the Protection
of the Rights of All Migrant Workers and Members of
their Families. The best way to discourage migration is
to create sources of employment in the countries of
origin. The industrial countries, therefore, must
dismantle all kinds of barriers so that developing
countries are enabled to export commodities and not
people.
I should now like briefly to explain our thinking
on those main items that will be discussed in the
Assembly at its fifty-fifth regular session.
First, I wish to restate our full backing for the
United Nations, as expressed by President Portillo last
week, since the Organization is the highest
embodiment of multilateralism. We are persuaded that
the Organization will have a crucial role to play in the
twenty-first century. I attest to the tangible contribution
that the United Nations has recently made in my
country as regards both the consolidation of peace and
in cooperation for development through the United
Nations Development Programme (UNDP) and United
Nations agencies.
Secondly, we also wish to observe that it is
necessary to adapt the Organization to the exigencies
of globalization and to this post-cold war era. It is up to
us, as member Governments, to promote this
adaptation in various spheres such as
intergovernmental bodies, efficiency and effectiveness
of the Secretariat, the setting of priorities in the
programme of activities and the financial strengthening
of the Organization.
Of the pending reforms, the one which has
received most attention is the Security Council. Can
there be any doubt that its membership or its methods
of work must reflect the prevailing circumstances of a
contemporary world? There is no need to be frustrated
at the lack of progress in prior sessions of the General
Assembly in connection with the reform of the Security
Council. We appreciate that there are differing
viewpoints in this regard and, of course, differences
tend to stalemate or paralyse action. But this should not
prevent us from redoubling our efforts to make this
absolutely vital organ of the United Nations more
effective, more representative of the Members of the
Organization as a whole and more transparent in the
way it operates. To achieve those ends we advocate,
among other things, expansion of the membership of
the Council as well as an exercise of the veto in strict
conformity with the Charter. We feel that, at any rate,
regular use should be subject to review by the General
Assembly and, in extreme instances, by the
International Court of Justice in the interests of a
genuine rule of law of an international character, thus
avoiding abuses.
Thirdly, we are convinced that we need to
strengthen our collective capacity to prevent and settle
conflicts, both across borders and domestically. We
believe that the recently submitted report by the Panel
on United Nations peacekeeping operations offers an
excellent point of departure for this purpose. Our only
preliminary observation on the matter is that
strengthening the United Nations capacity in this area
should not be carried out at the expense of our
economic and social activities. Rather, should we
decide to implement the recommendations of the Group
of Experts, then the time will have come to put an end
to an ill-conceived policy of zero growth of the United
Nations budget. As President Portillo stated:
“If we want the United Nations to be a first
class institution, we must learn to provide it with
the necessary financial support.” (A/55/PV.3)
This brings me to a fourth point that has gained
considerable prominence in the agenda for this session.
18

I refer to the controversial question of revising the
scale of assessments both for the regular budget and for
the peacekeeping counterpart. Our position is very
straightforward. We agree that the relative situation of
many countries has developed over the years and this
warrants a revision of the way in which we share the
burden of financially maintaining the United Nations.
At the same time, however, we feel that the most
important criterion for fixing the scale of assessments
is ability to pay. The relative participation of countries
in the gross domestic product of the world continues to
provide a basic yardstick. There is also justification for
weighting this yardstick on the basis of certain special
considerations, such as, for instance, recognition of the
special situation of the least-developed countries on the
one hand, and, on the other, of the special
responsibility that should be assumed by the permanent
members of the Security Council for maintaining
peace.
In fifth place, as regards general disarmament, we
emphasize the need to advance towards total
elimination of nuclear, chemical and bacteriological
weapons; illicit trafficking in small arms, and the use
of anti-personnel mines and explosive devices. In
respect of these matters we strongly support all
practical action being undertaken by the United
Nations to achieve these aims as well as those designed
to establish nuclear-weapon-free zones in all parts of
the world.
In the sixth place, we offer our full support for
and active participation in the main events scheduled in
the coming years. Among them, I wish to single out the
high-level intergovernmental event on financing for
development and the World Conference on Racism,
Racial Discrimination, Xenophobia and Related
Intolerance.
In the seventh place, in an increasingly
interdependent world, multilateral diplomacy has a
crucial role to play in the struggle against
environmental degradation. As Guatemala is a party to
the main global environmental treaties, we reaffirm our
commitment to the maintenance of ecological balance.
Finally, we feel the United Nations should
continue to concern itself with what we have called the
great unfinished task of the twentieth century:
eradicating world poverty. Together with the
multilateral financial institutions, our Organization
should play a crucial role in ensuring that the benefits
of globalization are widely shared by all countries.
This calls for action at the level of each country, but
also at the international level.
Similarly, by way of general comment, we wish
to reiterate, before this Assembly, that Guatemala, in
its very flesh, has experienced fratricidal confrontation.
That is why Guatemala has the moral authority to
insist, before God and man, that peace reign among all
the peoples of the world, particularly between the
separated brothers of China and Taiwan. We therefore
appeal for the continuation of talks in order to achieve
an outcome that will fulfil the aspirations of the
Chinese people on both sides of the Strait, reached
through peaceful, free and democratic means.
Likewise, we trust that a prompt solution to the
Middle East conflict will be found and that situations
of tension in the African continent and other parts of
Europe will be overcome, as well as among any other
fraternal people of the world who are victims of
violence and discord.
I wish to conclude my statement by expressing a
personal conviction. I am persuaded that all human
beings are equal in the eyes of the Almighty, without
distinction as to race, language or creed. I trust that in
that same spirit we shall be able to beginning from this
session to give effect to the guidelines enshrined in the
Millennium Declaration adopted last week.